Exhibit 10.1

 

LOGO [g74794logo.jpg]      Nanometrics Incorporated    Tel: 408.435.9600     
1550 Buckeye Drive    Fax: 408.232.5910      Milpitas, CA 95035   
www.nanometrics.com

July 17, 2007

 

Dear Tim:

I am pleased to offer you the position of President and Chief Executive Officer
of Nanometrics Incorporated (the “Company”) on a full-time basis. In addition,
should you accept this offer, you will be appointed as a member of the Company’s
Board of Directors.

The elements of our offer are as follows:

 

  •  

You will render such business and professional services in the performance of
your duties, consistent with your position within the Company, as shall
reasonably be assigned to you by the Company’s Board of Directors (the “Board”).

 

  •  

Your initial base salary in this position will be an annual salary of $377,000,
earned and payable at the bi-weekly rate of $14,500 in accordance with our
standard payroll schedule and procedures and subject to all applicable tax
withholdings.

 

  •  

Your relocation expenses will be reimbursed in accordance with the Relocation
Letter set forth as Addendum A to this offer letter. In addition, as part of the
relocation benefits being provided to you, we will provide you with a living
allowance of $8,000 per month for up to 12 months, provided you remain employed
by us through each relevant date such allowance is paid. The total living
allowance and temporary housing allowance provided in the Relocation Policy
shall not exceed $8,000 per month.

 

  •  

You will receive a one-time lump sum cash bonus payment of $100,000, less
applicable withholdings, upon your completion of one month of service with us
and provided that you remain an employee in good standing with the Company at
such time.

 

  •  

The Company will either provide you with an automobile allowance of $1,200 per
month or the use of a Company-leased car of equivalent value, in each case
provided you remain employed by us through each relevant date such allowance is
paid.

 

  •  

Subject to approval by the Board or the Compensation Committee of the Board (the
“Committee”), you will be granted (i) a non-qualified stock option to purchase
an aggregate of 200,000 shares of Company common stock (the “Option”) and
(ii) 50,000 restricted stock units (the “RSU”). Both equity awards will be
granted under our 2005 Equity Incentive Plan, and pursuant to standard
agreements thereunder. The Option shall vest over a three-year period from the
date of grant, with one-third



--------------------------------------------------------------------------------

 

of the total number of shares underlying the Option vesting on the first
anniversary of the date of grant, and 1/36th of the total number of shares
underlying each equity award vesting ratably on a monthly basis thereafter,
subject to your continued employment with the Company through each such date.
The Option shall have a seven-year maximum term and shall have an exercise price
per share equal to one hundred percent (100%) of the fair market value of a
share of Company common stock on the date of grant. The RSU shall vest over a
three-year period from the date of grant, with one-third of the total number of
shares underlying the RSU vesting on each annual anniversary of the date of
grant, subject to your continued employment with the Company through each such
date.

 

  •  

You will be eligible to receive severance payments and benefits under certain
conditions, pursuant to the terms and conditions of the Executive Severance
Agreement set forth as Addendum B to this offer letter.

 

  •  

You will be eligible to participate in the Company’s excellent benefit programs,
as they may be in place from time to time, which currently include health,
dental, vision, life and long term disability insurance coverage. The Company
also offers you a supplemental reimbursement policy, Execucare, to reimburse
certain out of pocket insurance expenses. We will pay a portion of the cost of
your insurance coverage and a portion for your dependents, all in accordance
with the terms and conditions of the applicable benefit programs as they may be
in place from time to time. The Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.

 

  •  

You will be covered by the Indemnification Agreement provided to the Company’s
executive officers.

 

 

•

 

You will also be eligible for a performance bonus payable for the achievement of
performance goals mutually agreed upon between you and the Committee or the
Board. The performance bonus will be guaranteed to be at least $50,000 per
quarter for the first four quarters of your employment and $25,000 per quarter
for the following two quarters of your employment. Your bonus for the first
quarter of your employment, including the amount of the minimum guaranteed
bonus, will be pro-rated to your start date with such pro-rated amount to be
calculated by multiplying $50,000 (or, if greater, the amount of the earned
performance bonus) by a fraction with a numerator equal to the number of days
between your start date and the last date of the first quarter and a denominator
equal to 365. You must be an employee in good standing on the last day of each
relevant quarter in order to be eligible to receive your bonus. Earned bonus
amounts will be paid out within thirty (30) days of the date the performance
goals are deemed achieved.

 

  •  

All payments made pursuant to this offer letter will be subject to withholding
of applicable taxes.



--------------------------------------------------------------------------------

The Company envisions that your initial focus as President and CEO of the
Company will be:

 

  1. Completion of the integration of the two companies acquired by Nanometrics
in 2006.

 

  2. Understanding the costs and mission of the Korean manufacturing subsidiary
and determining its value to the corporation with appropriate action plan to
maximize value from this operation.

 

  3. Improve cash flow.

 

  4. Work to develop consistent business practices across all entities and
eliminate redundant and excess legal entities and offices.

 

  5. Recruit a permanent CFO.

This offer of employment is contingent upon:

 

  (1) Completion of the Nanometrics Employment Application

 

  (2) Signing of the Nanometrics Employee Patent & Confidential Information
Agreement

 

  (3) Satisfactory completion of a criminal and/or educational background check
as well as a Directors and Officers Questionnaire.

 

  (4) Providing verification of your eligibility for employment in the United
States. Your continued employment is conditioned upon your maintaining
authorization to work in the United States.

Nanometrics is an at-will employer and your employment with the Company is
at-will, which means that either you or the Company has the right to terminate
employment at any time, with or without advance notice, and with or without
cause, for any reason. You understand and agree that neither your job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of your employment with the Company.

We ask that, if you have not already done so, you disclose to the Company any
and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will perform your duties faithfully and to the best of
your ability and will devote your full business efforts and time to the Company.
For the duration of the period of your employment, you agree not to engage in
any other employment, occupation, consulting or other business activity for any
direct or indirect remuneration without the prior approval of the Board, nor
will you engage in any other activities that conflict with your obligations to
the Company; provided, however, that you may remain on the Imago Board of
Directors. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.



--------------------------------------------------------------------------------

This offer letter, along with its attachments and addenda, the Executive
Severance Agreement between you and the Company dated on or about the date
herewith and any agreements relating to proprietary rights between you and the
Company, constitute the full and complete statement of the parties’
understanding, supersede any other communication, whether verbal or written,
regarding your employment and the letter can only be modified by a written
statement signed by you and an officer of the Company (or authorized delegate).
This offer letter shall be governed by and construed in accordance with the laws
of the State of California (with the exception of its conflict of laws
provisions). In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision. The
offer is valid until July 19, 2007.

Please acknowledge your acceptance of this offer by signing below. The entire
Nanometrics staff looks forward to you joining us and becoming a key person with
our growing team.

 

Sincerely, Bruce C. Rhine Chief Executive Officer Agreed to and accepted:
Signature:  

 

Printed Name:   Timothy J. Stultz Date: July     , 2007

 

 

Available Start Date